CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam High Yield Advantage Fund: We consent to the use of our report, dated January 9, 2017, with respect to the financial statements of Putnam High Yield Advantage Fund, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts March 24, 2017
